In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-14-00158-CV
                           ____________________


       IN RE COMMITMENT OF WILLIAM RUDOLPH WALTERS

________________________________________________________________________

                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 13-08-08649 CV
________________________________________________________________________

                          MEMORANDUM OPINION

      The State of Texas filed a petition to civilly commit William Rudolph

Walters (Walters) as a sexually violent predator under the Sexually Violent

Predator Act. See Tex. Health & Safety Code Ann. §§ 841.001-.151 (West 2010 &

Supp. 2014) (SVP statute). A jury found Walters suffers from a behavioral

abnormality that makes him likely to engage in a predatory act of sexual violence.

Id. § 841.003 (West Supp. 2014). The trial court entered a final judgment and an

order of civil commitment under the SVP statute. Walters filed a Motion for New

Trial, which the trial court denied, and Walters appealed.


                                         1
 
 
 


      Walters raises three issues on appeal. In his first and second issues, he

argues that the evidence is legally and factually insufficient to support a finding

that he has a behavioral abnormality. In his third issue, he argues that this Court’s

decision in In re Commitment of Richard, No. 09-13-00539-CV, 2014 Tex. App.

LEXIS 6974 (Tex. App.—Beaumont June 26, 2014, pet. denied) (mem. op.),

renders Chapter 841 unconstitutional. We overrule all of his issues and affirm the

judgment of the trial court.

                                THE SVP STATUTE

      Under the SVP statute, the State bears the burden of proving beyond a

reasonable doubt that the person it seeks to commit for treatment is a sexually

violent predator. Tex. Health & Safety Code Ann. § 841.062 (West 2010). As

defined by the Legislature, a sexually violent predator is a person who “(1) is a

repeat sexually violent offender; and (2) suffers from a behavioral abnormality that

makes the person likely to engage in a predatory act of sexual violence.” Id.

§ 841.003(a) (West Supp. 2014). The statute defines “‘[b]ehavioral abnormality’”

as “a congenital or acquired condition that, by affecting a person’s emotional or

volitional capacity, predisposes the person to commit a sexually violent offense, to

the extent that the person becomes a menace to the health and safety of another

person.” Id. § 841.002(2) (West Supp. 2014). Previously, we have stated that “[a]

condition which affects either emotional capacity or volitional capacity to the

                                         2
 
 
 


extent a person is predisposed to threaten the health and safety of others with acts

of sexual violence is an abnormality which causes serious difficulty in behavior

control.” In re Commitment of Almaguer, 117 S.W.3d 500, 506 (Tex. App.—

Beaumont 2003, pet. denied).

                                UNDERLYING FACTS

      Walters was convicted in 1991 on two counts of aggravated sexual assault of

a child. His victims were A.C., a six-year-old girl, and S.R., a six-year-old boy.

Walters and his wife acted as babysitters for both children. Walters pleaded guilty

to both counts, and he wrote a “Voluntary Statement” before his sentencing

wherein he admits to and describes the details of his sexual assault of each child.

At the same time, Walters also wrote a second “Voluntary Statement” wherein he

admits to and describes the details of sexual conduct with three of his own children

(boys who were ages four, five, and seven at the time of the conduct described in

the statement). Walters was never charged for his sexual conduct with his own

children; rather, his statement concerning his conduct with his own children was

used by the State as corroborating evidence. Walters received two twenty-four-year

sentences for his offenses against A.C. and S.R., each to run concurrently.

      At Walters’ civil commitment trial, the State read Walters’ responses to

Requests for Admissions into the record. Therein, Walters admitted, among other

things, that he knew it was wrong to sexually offend against his victims, but he did

                                         3
 
 
 


it anyway. He admitted that his victim A.C. was six years old and that he touched

her genitalia. He also admitted his other victim S.R. was six years old.

      The State also offered Walters’ penitentiary packets into evidence, which

included both of Walters’ Voluntary Statements. His Voluntary Statement

concerning the offenses for which he was convicted stated the details of his sexual

assaults, and it included admissions regarding multiple occasions wherein he

committed offenses against A.C. and an admission as to his assault on S.R. In his

Voluntary Statement concerning his sexual conduct with his three boys, he stated

that he had the young boys perform oral sex on him on multiple occasions. In both

of his Voluntary Statements, Walters stated that his wife was in the house or

nearby during many of the incidents. In his testimony at his civil commitment trial,

he admitted to one sexual assault with A.C., but he denied engaging in any sexual

conduct with S.R., despite having pleaded guilty on that charge, and he denied that

he was sexually attracted to children. He further denied that he sexually abused his

sons, and he said he signed the Voluntary Statements concerning the offenses for

which he was convicted and the unindicted sexual conduct with his own boys

“under duress[.]” Dr. Sheri Gaines, the State’s psychiatrist, explained that in

Walters’ deposition, Walters said “the police officer told him that he would never

see his wife and sons again if he didn’t sign” the statements. Dr. Gaines also



                                          4
 
 
 


testified that Walters told her he signed the Voluntary Statements “as part of his

plea.”

         Walters testified that while in high school he stole some money from a

school classroom. He further agreed that he had anger problems and that he was

also arrested for “injury to a child[]” that his wife was babysitting after the mother

discovered a mark on the child’s face in the shape of an adult handprint. The injury

to a child charge was dropped when the mother and child did not appear in court.

He agreed that, about two years following the alleged injury to a child, Child

Protective Services (CPS) took his boys away and put them in foster homes

because the boys were “having a hard time thriving and putting on weight[.]”

         Walters testified that he received “about thirteen” disciplinaries in prison

and four of the thirteen were “major[.]” He also testified that at first he had refused

to be evaluated for the sex offender treatment program, but he currently was

participating in a nine-month program. He stated “I do need this treatment, some

counseling . . . to handle some minor problems I had growing up.” He testified that

he did not understand what “triggers” are and that he did not know why he

committed his sex offenses. Walters stated that he believed he could safely be

around children and that one of his goals was to spend time with his daughter and

his grandchild.



                                           5
 
 
 


      Dr. Gaines, a medical doctor, board-certified in psychiatry, testified as an

expert for the State. Dr. Gaines has practiced forensic psychiatry for twenty-five

years. She testified that in assessing Walters, she used the methodology followed

by experts doing this kind of evaluation in Texas. She interviewed Walters for

about two hours; she also reviewed various records, including records from the

sheriff’s office, prison records, victim statements, Walters’ Voluntary Statements,

records from Walters’ sex offender treatment, Walters’ deposition, and an

evaluation by a psychologist. She testified that Walters has a behavioral

abnormality that makes him likely to engage in a predatory act of sexual violence.

      Dr. Gaines diagnosed Walters with pedophilic disorder, a sexual deviancy

that involves children, and described him as having psychopathic traits. She

regards pedophilia and psychopathic traits as two “big risk factors for repeating sex

offending. . . . [or] recidivism.” She testified that “[p]edophilia is known as a

chronic condition. It can be attenuated under certain circumstances with time, with

treatment.” Dr. Gaines testified that “there is no evidence that Mr. Walters’

pedophilic disorder has gone away.” She regarded the details of his sexual

convictions as demonstrating risk factors, including that he had multiple victims,

performed multiple acts on the victims, and had both male and female victims who

were not family members. Dr. Gaines noted that Walters’ Voluntary Statements

were “unlikely to be fabricated” because they contained “a lot of details[,]” and

                                         6
 
 
 


that “when you’re making up a story, . . . it is very hard to just come up with those

kind of details unless it really happened.” She regarded Walters’ sexual offenses as

“bold” in that he approached his victims at school, he approached his victims after

already having been in trouble for his behavior, and he committed the offenses

with his wife nearby and while CPS was already investigating the family situation.

She explained this conduct was “bold” because it was “[h]ighly likely that he

[could] get caught. But he was still unable to refrain from those behaviors.” She

testified that, in her interview with him, she saw Walters express no remorse or

guilt for his offenses and that “he was portraying himself as the victim rather than

portraying the children as the victims.”

      Dr. Gaines explained that Walters’ psychopathic traits include denial,

minimization, failing to accept responsibility, shallow affect, lack of remorse, lack

of empathy, lack of insight, unstable and parasitic lifestyle, superficiality, and

lying. She also explained other conduct supported the psychopathic traits,

including his juvenile criminal history of stealing money, his criminal charge for

injury to a child, and the lack of care he and his wife provided for their children

that prompted CPS attention. She reported that Walters’ score on the Hare PCL-R,

a checklist for evaluating psychopathic traits, was “below the psychopathic

range[]” and that Walters does not “rise to the level of being a full-blown

psychopath,” but he does have sexual deviancy and he has psychopathic traits. Dr.

                                           7
 
 
 


Gaines testified that she and the psychologist who administered the checklist “both

agree that [Walters has] a lot of psychopathic traits and we both agree that that is

[a] risk factor[].”

       Dr. Gaines testified that Walters had made “very little progress so far[]” in

his sex offender treatment. She explained:

       Walters said that he would like to have treatment, but he said that he
       would like to have treatment to process his own despair, to process his
       own suffering. He gave some very general statements about how he
       could benefit from therapy, but nowhere did he say that he wants sex
       offender treatment so he can learn why he did what he did. Well, he
       does when directly asked. He doesn’t volunteer that himself. He
       doesn’t volunteer that he would like to learn more about himself and
       why he did this to these children. He doesn’t understand triggers. He
       doesn’t understand the cycle.

Dr. Gaines noted that based on Walters’ experience thus far in the sex offender

treatment program, Walters was “learning more slowly than most people[.]”

       Dr. Gaines did find some positive risk factors for Walters, including that he

is “getting older. He is 61 years old, and the literature does indicate that with older

age the likelihood of reoffending goes down.” She also reported that Walters’ score

on the Static-99R actuarial was “pretty low as far as a number for risk for

recidivism.” The defense provided no expert witness at the civil commitment trial.

                         LEGAL AND FACTUAL SUFFICIENCY

       In his first issue on appeal, Walters argues that the evidence is legally

insufficient to support a finding that he has a behavioral abnormality. And in his

                                          8
 
 
 


second issue, Walters argues the evidence is factually insufficient to support a

finding that he has a behavioral abnormality.

      In SVP cases, the State must prove the elements of its case beyond a

reasonable doubt. See Tex. Health & Safety Code Ann. § 841.062(a). Because the

statute places upon the State the burden of proof employed in criminal law, this

Court has adopted the appellate standard of review in criminal cases for legal

sufficiency of the evidence. See In re Commitment of Mullens, 92 S.W.3d 881, 885

(Tex. App.—Beaumont 2002, pet. denied) (citing Jackson v. Virginia, 443 U.S.
307, 319 (1979)). “In a legal sufficiency review, this court reviews all of the

evidence in a light most favorable to the verdict.” Id.

      To prevail on his legal sufficiency issue, Walters is required to demonstrate

that no evidence supports the jury’s finding. See Croucher v. Croucher, 660
S.W.2d 55, 58 (Tex. 1983); Christus St. Mary Hosp. v. O’Banion, 227 S.W.3d 868,

873 (Tex. App.—Beaumont 2007, pet. denied). “[W]hether a person ‘suffers from

a behavioral abnormality that makes the person likely to engage in a predatory act

of sexual violence’ is a single, unified issue.” In re Commitment of Bohannan, 388
S.W.3d 296, 303 (Tex. 2012), cert. denied, 133 S. Ct. 2746 (2013). We defer to the

jury on matters of weight and credibility of the evidence in a challenge to legal

sufficiency. In re Commitment of Day, 342 S.W.3d 193, 206 (Tex. App.—

Beaumont 2011, pet. denied) (citing Jackson, 443 U.S. at 319).

                                          9
 
 
 


      The jury heard Dr. Gaines’ testimony that Walters has a behavioral

abnormality that makes him likely to engage in predatory acts of sexual violence,

as well as evidence of Walters’ risk factors, sexual offenses, and diagnoses. The

jury also heard Walters’ testimony and admissions concerning his criminal history,

and it had copies of the pen packets, which included copies of his Voluntary

Statements. The jury was entitled to infer Walters’ current dangerousness from the

evidence presented, including Dr. Gaines’ testimony, Walters’ past behavior,

Walters’ own testimony, and the Voluntary Statements. See In re Commitment of

Wilson, No. 09-08-00043-CV, 2009 Tex. App. LEXIS 6714, at *14 (Tex. App.—

Beaumont Aug. 27, 2009, no pet.) (mem. op.). As the sole judge of the weight and

credibility of the evidence, the jury could reasonably conclude that Walters suffers

from a behavioral abnormality that makes him likely to engage in a predatory act

of sexual violence. See In re Commitment of Lowe, No. 09-14-00098-CV, 2014

Tex. App. LEXIS 10034, at *6 (Tex. App.—Beaumont Sept. 4, 2014, no pet.)

(mem. op.); see also Wilson, 2009 Tex. App. LEXIS 6714, at *14; Mullens, 92
S.W.3d at 887.

      Walters also argues that the evidence in this case is legally insufficient

because the State “presented no evidence that the now 62-year-old Mr. Walters is

likely to have any more children or that he is likely to come into contact with other

children in his home after his release from prison.” Walters provides no legal

                                         10
 
 
 


support for this argument. See Tex. R. App. P. 38.1(i) (requiring an argument in an

appellant brief to cite to legal authority); see also Abdelnour v. Mid Nat’l Holdings,

Inc., 190 S.W.3d 237, 241(Tex. App.—Houston [1st Dist.] 2006, no pet.) (“Issues

on appeal are waived if an appellant fails to support his contention by citations to

appropriate authority[.]”). Walters argues that there is no evidence that he will

have the future opportunity to come into contact with children, and that the State

presented no evidence that Walters is “extremely dangerous.” The statute requires

the State to prove that Walters is a sexually violent predator as defined by the

statute and that he suffers from a behavioral abnormality that makes him likely to

engage in a predatory act of sexual violence. Tex. Health & Safety Code Ann.

§ 841.003(a). Walters presented no evidence to the jury regarding his likelihood of

coming into contact with children. Furthermore, whether or not Walters is or is not

likely to have any more children or whether or not he is or is not likely to come

into contact with children would only go to the weight of the overall evidence that

a jury might consider. See In re Commitment of King, No. 09-13-00255-CV, 2014

Tex. App. LEXIS 724, at **9-13 (Tex. App.—Beaumont Jan. 23, 2014, no pet.)

(mem. op.) (the jury must decide whether a defendant has a behavioral abnormality

that makes him likely to commit a predatory act of sexual violence). Viewing the

evidence in the light most favorable to the verdict, a rational jury could have

found, beyond a reasonable doubt, that Walters is a sexually violent predator. We

                                         11
 
 
 


conclude that the evidence is legally sufficient to support the verdict. See Tex.

Health & Safety Code Ann. § 841.062(a); see also Mullens, 92 S.W.3d at 885-87.

We overrule Walters’ first issue on appeal.

      With respect to his second issue, Walters contends that the evidence is

factually insufficient to support the jury’s verdict. Under a factual sufficiency

review, we weigh the evidence to determine “whether a verdict that is supported by

legally sufficient evidence nevertheless reflects a risk of injustice that would

compel ordering a new trial.” Day, 342 S.W.3d at 213.

      The jury heard evidence regarding Walters’ criminal history, including his

sexual offenses and other criminal conduct. Dr. Gaines testified that Walters

suffers from a behavioral abnormality that makes him likely to engage in a

predatory act of sexual violence. Dr. Gaines diagnosed Walters with pedophilia

and psychopathic traits, and she also testified that pedophilia is a chronic

condition. Dr. Gaines explained that Walters has several risk factors: pedophilia (a

sexual deviance), psychopathic traits, two convictions for sexually violent

offenses, lifestyle instability, and lack of insight or remorse.

      The absence of expert testimony or other evidence that Walters “will have

an opportunity to come into contact with children in his home” does not render the

evidence factually insufficient to sustain the jury’s finding that Walters is a

sexually violent predator. The evidence supports the jury’s finding that Walters

                                           12
 
 
 


suffers from a behavioral abnormality that makes him likely to engage in a

predatory act. In addition to the expert’s opinion, the jury heard evidence of

Walters’ criminal record; his two aggravated sexual assaults to which he pleaded

guilty, involving A.C., a six-year-old girl, and S.R., a six-year-old boy; and it

received copies of the statements he signed about his charged and uncharged

offenses, as well as evidence regarding his pedophilia and psychopathic traits.

Given the record before us, we find no risk of injustice that would demand

ordering a new trial. We conclude that the jury’s verdict is supported by factually

sufficient evidence. See In re Commitment of Myers, 350 S.W.3d 122, 130 (Tex.

App.—Beaumont 2011, pet. denied) (citing Almaguer, 117 S.W.3d at 505-06). We

overrule Walters’ second issue.

                                                               IN RE COMMITMENT OF RICHARD

              In his third and final issue, Walters contends that this Court’s decision in In

re Commitment of Richard1 renders Chapter 841 facially unconstitutional. We

recently addressed and rejected this same argument. See In re Commitment of

                                                            
              1
       Walters complains that the ruling in In re Commitment of Richard, No. 09-
13-00539-CV, 2014 Tex. App. LEXIS 6974 (Tex. App.—Beaumont June 26,
2014, pet. denied) (mem. op.), allows the civil commitment of a person who has
not been diagnosed with any mental disorder or condition. But the record
demonstrates that Walters was diagnosed by Dr. Gaines to have pedophilic
disorder and psychopathic traits, and Dr. Gaines also concluded that Walters has a
behavioral abnormality that makes him likely to engage in a predatory act of sexual
violence. 
                                                                           13
 
 
 


Lucero, No. 09-14-00157-CV, 2015 Tex. App. LEXIS 1085 (Tex. App.—

Beaumont Feb. 5, 2015, no pet. h.) (mem. op.). For the same reasons as outlined in

Lucero, we overrule Walters’ constitutional challenge and overrule issue three.

      Having overruled all of Walters’ issues, the judgment is affirmed.

      AFFIRMED.



                                                   _________________________
                                                      LEANNE JOHNSON
                                                            Justice


Submitted on November 21, 2014
Opinion Delivered February 19, 2015

Before McKeithen, C.J., Horton and Johnson, JJ.




                                        14